DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Claim of priority to provisional patent application 62/935920 is acknowledged.

Status of the Claims
Claims 1-12 are currently pending and have been considered below. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/7/2021 is in accordance with the provisions of 37 CFR 1.97 and is considered by the Examiner. 

Claim Objections
Claims 7-12 are objected to because of the following informalities: 
Claim 7 recites “a credibility assessor configured to: determine… receiving… and update….” The tense of the “receiving” function should be “receive” to align with the tense of the other functions of the credibility assessor. Claims 8-9 are also objected to on this basis because they inherit the objectionable language due to their dependence on claim 7.
Claim 10 recites “A system comprising: at input estimator configured to…” which is considered to be a typographical error and assumed to be intended as “A system comprising: an input estimator configured to….” Claims 11-12 are also objected to on this basis because they inherit the objectionable language due to their dependence on claim 10. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
- “an input estimator” configured to receive in claim 7;
- “a credibility assessor” configured to determine, receive, and update in claim 7;
- “an input estimator” configured to receive and receive in claim 10;
- “a credibility assessor” configured to determine, determine, update, receive, and update in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Specifically, the input estimator and credibility assessor are shown in at least Figs. 3-4 and described in paras. [0071] & [00109] of the specification as being blocks in a diabetes management processing platform. The disclosures of at least paras. [0063]-[0064] and [00207]-[00214] indicate that the input estimator and credibility assessor blocks are intended to be software modules implemented using conventional computing components such as computer storage media and processors. Accordingly, the input estimator and credibility assessor of claims 7 and 10 are being interpreted as software modules executed by a computer processor or equivalent computing hardware. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 11 each recite the limitation "wherein determining the first credibility of the untrusted data comprises…" in lines 1-2. However, parent claims 4 and 10 do not introduce numbered (i.e. first and second) credibility determinations; rather, they recite determining generic credibilities of first and second untrusted data (“a credibility of the first untrusted data” and “a credibility of the second untrusted data”). Reciting “the first credibility of the untrusted data” thus makes it unclear which credibility for which data is being referenced, because there is no recitation of a “first credibility” of one type of “untrusted data.” For purposes of examination, Examiner will interpret “the first credibility of the untrusted data” as “the credibility of the first untrusted data” in accordance with the best guess of Applicant’s intent. Claims 6 and 12 are also rejected on this basis because they inherit the indefinite language due to their dependence on claims 5 and 11, respectively. 
Similarly, claims 5-6 and 11-12 each reference “the untrusted data” throughout their respective recited limitations. However, because parent claims 4 and 10 introduce both first and second untrusted data, it is unclear which data is being evaluated in each determining step when the generic “untrusted data” is referenced, rendering each claim indefinite. For purposes of examination, Examiner will interpret “the untrusted data” of claims 5-6 and 11-12 as the first untrusted data and/or the second untrusted data. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1
In the instant case, claims 1-6 are directed to methods (i.e. processes) and claims 7-12 are directed to systems (i.e. machines). Thus, each of the claims falls within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.
Step 2A – Prong 1
Independent claim 1 recites steps that, under their broadest reasonable interpretations, cover certain methods of organizing human activity, e.g. managing relationships or interactions between people.  Specifically, the claim recites: 
receiving untrusted data pertaining to a subject, wherein the untrusted data comprises user entered data comprising at least one of insulin data, meal data, or activity data; 
determining a credibility of the untrusted data; 
receiving trusted data; and 
updating the credibility of the untrusted data using the trusted data.  
But for the recitation of generic computer components like an input estimator and a credibility assessor (which are considered software modules executing on a processor per the 35 USC 112(f) interpretation above), each of these steps, when considered as a whole, describe interactions that could take place between a patient and a healthcare provider at a medical appointment or check-in. For example, a patient could provide their own user-reported insulin, meal, or activity data (amounting to “untrusted” data because it is subjectively reported by the patient) to their physician, who could use his or her medical knowledge and experience to determine a credibility of the patient-reported data. The patient could then provide objective measures (e.g. readings or a recorded log from a worn glucose monitor) to the physician, who could update the assessed credibility of the original subjective data by confirming the patient’s reported data with the more objective sensor data. Thus, the steps recited in this claim describe various interactions between a patient and a medical professional, and accordingly claim 1 recites an abstract idea in the form of a certain method of organizing human activity. Claim 7 recites substantially similar functions, and recites an abstract idea under the same analysis. 
Independent claim 4 recites steps that, under their broadest reasonable interpretations, cover certain methods of organizing human activity, e.g. managing relationships or interactions between people.  Specifically, the claim recites: 
receiving first untrusted data pertaining to a subject, wherein the first untrusted data comprises user entered data comprising at least one of insulin data, meal data, or activity data; 
determining a credibility of the first untrusted data; 
receiving second untrusted data pertaining to the subject; 
determining a credibility of the second untrusted data;
updating the credibility of the first untrusted data using the second untrusted data or the credibility of the second untrusted data; 
receiving trusted data; and 
updating the credibility of the first untrusted data and the second untrusted data using the trusted data.  
But for the recitation of generic computer components like an input estimator and a credibility assessor (which are considered software modules executing on a processor per the 35 USC 112(f) interpretation above), each of these steps, when considered as a whole, describe interactions that could take place between a patient and a healthcare provider at a medical appointment or check-in. For example, a patient could provide a first instance of their own user-reported insulin, meal, or activity data (amounting to “untrusted” data because it is subjectively reported by the patient, e.g. a written log of insulin injections) to their physician, who could use his or her medical knowledge and experience to determine a credibility of the patient-reported data. The patient could then report additional subjective data to the physician (e.g. a food log submitted in addition to an insulin administration log), which the physician could use to verify or refute (i.e. update the credibility of) the original information. The patient could further provide objective measures (e.g. readings or a recorded log from a worn glucose monitor) to the physician, who could update the assessed credibility of the original subjective data sets by confirming the patient’s reported data with the more objective sensor data. Thus, the steps recited in this claim describe various interactions between a patient and a medical professional, and accordingly claim 4 recites an abstract idea in the form of a certain method of organizing human activity. Claim 10 recites substantially similar functions, and recites an abstract idea under the same analysis. 
Dependent claims 2-3, 5-6, 8-9, and 11-12 inherit the limitations that recite an abstract idea from their dependence on claims 1, 4, 7, and 10, respectively, and thus these claims also recite an abstract idea under the Step 2A – Prong 1 analysis. In addition, these claims recite further limitations that, under their broadest reasonable interpretations, amount to additional steps/functions in the method of organizing human activity. Specifically, claims 2, 5, 8, and 11 further specify how the credibility of the untrusted data is determined, i.e. by determining and aggregating three types of credibility with different bases. Each of the recited determining and aggregating steps could be performed by a physician during a patient-provider interaction or check-in, e.g. by the physician considering each type of credibility for the patient-reported data and making a final credibility determination by considering all three types together. Claims 3, 6, 9, and 12 further specify the inputs to each credibility type determination step, which a physician could perform by utilizing many aspects of the patient-reported data to make the credibility determinations. Thus, dependent claims 2-3, 5-6, 8-9, and 11-12 also recite an abstract idea in the form of a certain method of organizing human activity. 
However, recitation of an abstract idea is not the end of the analysis. Each of the claims must be analyzed for additional elements that indicate the abstract idea is integrated into a practical application to determine whether the claim is considered to be “directed to” an abstract idea.
Step 2A – Prong 2
The judicial exception is not integrated into a practical application. In particular, independent claims 1, 4, 7, and 10 do not include additional elements that integrate the abstract idea into a practical application. The independent claims each include the additional elements of an input estimator to receive the untrusted data, and a credibility assessor to determine and update the credibility of the untrusted data. These additional elements, when considered in the context of each claim as a whole, do not reflect an improvement in the functioning of a computer or other technological field, do not effect a particular treatment or prophylaxis for a disease or medical condition, do not implement the abstract idea with a particular machine that is integral to the claim (note: the recitation of code or instructions stored on and executed by a computer system does not amount to a particular machine when recited with generic components; see MPEP 2106.05(b)(I)), do not effect a transformation of a particular article to a different state or thing, nor do they apply the judicial exception in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (e.g. an electronic healthcare environment). 
Further, the additional elements in these claims merely serve to automate interactions that could occur between human actors (as described above), and thus amount to implementation of an abstract idea on generic computer components. For example, the input estimator and credibility assessor elements merely serve to digitize or automate the receipt and credibility assessment of user-reported data that could otherwise be performed by a physician or other medical professional during a patient-provider interaction, and thus amount to the words “apply it” with a computer. Accordingly, claims 1, 4, 7, and 10 as a whole are each directed to an abstract idea without integration into a practical application.
The judicial exception recited in dependent claims 2-3, 5-6, 8-9, and 11-12 is also not integrated into a practical application under a similar analysis as above. The functions of the dependent claims are performed with the same additional elements introduced in the independent claims such that they also amount to the words “apply it” with a computer. The dependent claims do not introduce any further additional elements. Accordingly, the dependent claims as a whole are each also directed to an abstract idea without integration into a practical application.  
Accordingly, the additional elements of claims 1-12 do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claims 1-12 are directed to an abstract idea.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of an input estimator and credibility assessor for performing the receiving, determining, updating, etc. steps of the invention amount to no more than mere instructions to apply the exception using generic computer components. As evidence of the generic nature of the above recited additional elements, Examiner notes paras. [00207]-[00214] of Applicant’s specification, where the invention is disclosed as being implemented via “numerous other general purpose or special purpose computing devices environments or configurations” and various examples of “well-known computing devices, environments, and/or configurations that may be suitable for use” are provided, including “computer-executable instructions, such as program modules, being executed by a computer.” From this disclosure, one of ordinary skill in the art would understand that the input estimator and credibility assessor elements are software modules operating on generic computing elements like a computer processor, which the disclosure indicates is a well-known combination. Examiner further notes that receiving or transmitting data over a network (i.e. receiving untrusted and trusted data at an input estimator or a credibility assessor) is a well-understood, routine, and conventional computer function previously known to the industry as outlined in MPEP2106.05(d)(II). Accordingly, the use of these elements for automating the abstract idea that could otherwise be performed as a certain method of organizing human activity does not provide an inventive concept. 
Thus, when considered as a whole and in combination, claims 1-12 are not patent eligible. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Curran (US 20170091259 A1).
Claims 1 and 7
Curran teaches a method comprising: 
receiving, at an input estimator, untrusted data pertaining to a subject, wherein the untrusted data comprises user entered data comprising at least one of insulin data, meal data, or activity data (Curran Fig. 4, [0030], [0036], [0050], noting DMS application 118 implemented on DMS device 120 (i.e. a computer device hosting an input estimator) can receive and store user-entered activity and event data indicative of meals or user activity); 
determining, at a credibility assessor, a credibility of the untrusted data (Curran [0038], [0040], noting DMS application 118 implemented on DMS device 120 (i.e. a computer device hosting a credibility assessor) can determine and store status and weight fields reflecting a confidence level in the accuracy of the user-entered data; examples in Fig. 4, [0019], & [0046]-[0048] show that the state (i.e. credibility) for the user-entered data can be initially determined to be questionable or “unverified”); 
receiving trusted data at the credibility assessor (Curran Fig. 5, [0019], 0030], [0035], [0042], noting DMS application 118 implemented on DMS device 120 (i.e. a computer device hosting a credibility assessor) can receive and store sensor-logged activity and event data, i.e. trusted data); and 
updating, at the credibility assessor, the credibility of the untrusted data using the trusted data (Curran [0019], [0046]-[0048], noting various examples of an initial state of the user-entered (i.e. untrusted) data being verified, refuted, or otherwise updated based on the sensor-based (i.e. trusted) data).  
Claim 7 recites substantially similar subject matter as claim 1, and is also rejected as above. 
Claims 4 and 10
Curran teaches a method comprising: 
receiving, at an input estimator, first untrusted data pertaining to a subject, wherein the first untrusted data comprises user entered data comprising at least one of insulin data, meal data, or activity data (Curran Fig. 4, [0030], [0036], [0050], noting DMS application 118 implemented on DMS device 120 (i.e. a computer device hosting an input estimator) can receive and store user-entered activity and event data indicative of meals or user activity; an example in [0019] specifically notes a user-entered meal marker (i.e. first untrusted data) being entered at 10 AM); 
determining, at a credibility assessor, a credibility of the first untrusted data (Curran [0038], [0040], noting DMS application 118 implemented on DMS device 120 (i.e. a computer device hosting a credibility assessor) can determine and store status and weight fields reflecting a confidence level in the accuracy of the user-entered data; an example in [0019] specifically notes the first user-entered meal marker (i.e. first untrusted data) being regarded as questionable due to its time value being outside the user’s normal behavior); 
receiving, at the input estimator, second untrusted data pertaining to the subject (Curran Fig. 4, [0030], [0036], [0050], noting DMS application 118 implemented on DMS device 120 (i.e. a computer device hosting an input estimator) can receive and store additional user-entered activity and event data indicative of meals or user activity; an example in [0019] specifically notes an additional user-entered meal marker (i.e. second untrusted data) being entered at 2:30 PM); 
determining, at a credibility assessor, a credibility of the second untrusted data (Curran [0038], [0040], noting DMS application 118 implemented on DMS device 120 (i.e. a computer device hosting a credibility assessor) can determine and store status and weight fields reflecting a confidence level in the accuracy of the user-entered data, i.e. including the second meal marker as in [0019]); 
updating, at the credibility assessor, the credibility of the first untrusted data using the second untrusted data or the credibility of the second untrusted data (Curran [0019]-[0020], noting the suspect nature (i.e. initial credibility) of the first meal marker can be compounded by considering the presence of the second meal marker, indicating that an initially-determined suspicious credibility of the first untrusted meal data can be bolstered or otherwise updated by the presence of additional untrusted data); 
receiving trusted data at the credibility assessor (Curran Fig. 5, [0019], 0030], [0035], [0042], noting DMS application 118 implemented on DMS device 120 (i.e. a computer device hosting a credibility assessor) can receive and store sensor-logged activity and event data, i.e. trusted data; an example in [0019] specifically notes that blood glucose values from a blood glucose monitor (i.e. trusted data) can be received); and 
- 46 -updating, at the credibility assessor, the credibility of the first untrusted data and the second untrusted data using the trusted data (Curran [0019], [0046]-[0048], noting various examples of an initial state of the user-entered (i.e. untrusted) data being verified, refuted, or otherwise updated based on the sensor-based (i.e. trusted) data; an example in [0019] particularly notes that the suspicious nature (i.e. credibility) of the first meal marker (i.e. first untrusted data) can be compounded or otherwise updated by conflicting blood glucose readings from the blood glucose monitor (i.e. trusted data)).  
Claim 10 recites substantially similar subject matter as claim 4, and is also rejected as above. 
Claims 2, 5, 8, and 11
Curran teaches the method of claim 1, and further teaches wherein determining the credibility of the untrusted data comprises: 
determining a first credibility based on at least one of a lack of completeness of the untrusted data or a lack of continuity of the untrusted data (Curran [0019]-[0020], noting untrusted data’s credibility can be assessed based at least on the timing of the entries being inside or outside of time windows; a user-entered meal marker being outside a window of time is considered an example of a measured user signal lacking completeness or continuity because it is discontinuous with an expected timeline); 
determining a second credibility based on expected behaviors indicative of at least one of the lack of completeness of the untrusted data or the lack of continuity of the untrusted data (Curran [0019]-[0020], noting untrusted data’s credibility can be assessed based at least on the timing of the entries being inside or outside of expected time windows; a user-entered meal marker being outside a window of time as expected from previous user behavior is considered an example of untrusted data lacking completeness or continuity as indicated by expected behaviors because it is discontinuous with an expected timeline from previously verified user behavior); 
determining a third credibility based on artifacts in estimated inputs indicative of systemic unknown factors (Curran [0019], [0047]-[0048], noting untrusted data’s credibility can be assessed based at least on discrepancies in actual trusted sensor received and expected sensor values if the untrusted data was accurate; such discrepancies in actual and expected values are considered artifacts in estimated inputs indicative of systemic unknown factors because they indicate an error or inaccuracy between, e.g., estimated blood glucose measurements typical for a user at a pre-meal time and actual measured blood glucose measurements at a suspect pre-meal time); and 
aggregating the first credibility, the second credibility, and the third credibility (Curran [0019]-[0020], [0046]-[0048], noting various factors or rulesets can be considered when determining the credibility state of the untrusted data, indicating that determinations made from different factors or rules can be considered together (i.e. aggregated) to make a final determination of the credibility of the user-reported data).  
Claims 5, 8, and 11 recite substantially similar subject matter as claim 2, and are also rejected as above.
Claims 3, 6, 9, and 12
Curran teaches the method of claim 2, and further teaches wherein determining the first credibility comprises using measured signals as an input (Curran [0019]-[0020], noting user-entered data such as meal markers (i.e. measured signals) are input)), determining the second credibility comprises using the untrusted data and trusted data as inputs (Curran [0019]-[0020], noting user-entered data such as meal markers (i.e. untrusted data) is compared with sensor-based data such as blood glucose values (i.e. trusted data) when determining the suspicious nature (i.e. credibility) of meal markers being outside of an expected time window based on previously verified (i.e. trusted) behavior), and determining the third credibility comprises using the untrusted data, estimated untrusted data, and reconciled data as inputs (Curran [0019], [0047]-[0048], noting user-entered data (i.e. untrusted data) is evaluated against expected behavior  metrics (i.e. estimated untrusted data) given other user-entered or sensor-based data (i.e. reconciled data); for example, in para. [0019] discrepancies are evaluated between actual received glucose values (i.e. reconciled data) and  expected glucose values (i.e. estimated untrusted data) if a given meal marker (i.e. untrusted data) is hypothesized to be accurate).  
Claims 6, 9, and 12 recite substantially similar subject matter as claim 3, and are also rejected as above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wolf et al. (US 20200065681 A1) describes techniques for improving the accuracy of user-obtained test data, e.g. by verifying the accuracy of a biomarker test with other test data. Thukral et al. (US 20090006129 A1) describes a system that allows for collected clinical data to be tested for integrity and accuracy. Indorf et al. (US 20180310822 A1) describes a physiological parameter spot-check accuracy system that considers a variety of factors in determining whether a measured input is valid or accurate. Young et al. (Reference U on the accompanying PTO-892) describes a data authenticity monitoring system that detects suspicious meal events based on correlated objective sensor measurements. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A HRANEK whose telephone number is (571)272-1679. The examiner can normally be reached M-F 8:00-4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN A HRANEK/             Examiner, Art Unit 3626